Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
This office action is responsive to amendment filed on 12/13/2021. Claims 2-3, 6, 8-14 and 18-19 are currently pending. Claims 1, 4-5, 7, 15-17 and 20 are cancelled per applicant's request.
Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments
	Regarding remarks on the 35 U.S.C. §103(a) rejections to the claims, Applicant's arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
	Claims 13 is objected to because of the following informalities:  The limitation “one or more third users” in “identifying one or more third users associated with” should be replaced with “a third user” or with an appropriate phrase for clarity.  Appropriate correction is required.
Claim Interpretation - 35 USC § 101

	The above recited amended limitations can be interpreted as an abstract idea belonging to mental process grouping according to the 2019 Patent Eligibility Guideline (PEG). 
	However, the recited limitations include additional element “a handheld electronic device”. Furthermore, the limitation/step “generating image data based on the first direction” combined with motion information of “a handheld electronic device” is interpreted as showing an improved feature (interpreting user action by detecting a motion of the handheld electronic device as one of user inputs), which enables the handheld device to take a next action without additional user input. The improved feature which makes the handheld device smart and efficient is perceived as an improvement to the computing and user interface technology.  
	So the limitation is determined as showing integrating into a practical application at step 2A prong 2 analysis.
claims 2-3, 6, 8-14 and 18-19 are interpreted as patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 6 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Bezos (US 20100125816 A1), hereinafter ‘Bezos’ in view of Krevatin (I. Krevatin, “Biometric recognition in telecom environment”, 2010 14th International Conference on Intelligence in Next Generation Networks, Page(s): 1-6), hereinafter ‘Krev’ and Hulkko (S. Hulkko and et al, “Mobile Probes”, NordiCHI '04, October 23-27, 2004 Tampere, Finland, 2004 ACM 1-58113-857-1/04/10), hereinafter ‘Hulk’.
As per claim 2: Bezos discloses the claim as follows.
	A method, comprising: (a method [0013, 0067 Fig. 9], approaches to processing [0016, 0080-0085, Figs. 12(a)-12(b)])
	determining, based at least on first device orientation, and first device position, motion information corresponding to an action associated with 
or side’ of the device [0033])
	determining, based at least on the action and the motion information, a first direction to a user location with respect to the handheld electronic device; (movement information 1254, perform action 1268, determine … image position information 1256, i.e. equivalent to the direction to the user with respect to the device [Fig. 12(b)]; the image processing algorithm determines a change in the at least one relative location or orientation of a user with respect to the device [0026 line 11-13])
	generating image data based on the first direction, determining that at least a first user is represented in the image data; ([Fig. 1], showing image data of a first user based on the first direction). 

Bezos further discloses “generating image data based on the first direction, determining that at least a first user is represented in the image data” ([Fig. 1], showing image data of a first user based on the first direction) and determining, using facial recognition, that 

However Bezos does not explicitly disclose “determining whether at least a first user and a second user are represented in the image data” and “determining, using facial recognition and based on the first user and the second user being represented in the image data, whether at least one of the first user or second user is recognized”.

Krev discloses video conferencing using video-camera integrated mobile phone that can perform face recognize of a user (video camera integrated in the mobile phone [pg. 2 right bottom section],  face recognition can be used in … videoconferencing solutions and on mobile phones [pg. 5 left col line 3-5], Most of the mobile phones are equipped with a camera, and face recognition is already implemented on some smartphones [pg. 5 left col middle section], The use cases for face recognition on mobile phones, advantage of face recognition, IPTV, knows who and how many people are watching, The system that can recognize and count the number of people in the room may dynamically do that when someone enters the room [pg. 5 left col lower section]) and 	mentions other telecom machine, e.g. IPTV, can recognize multiple people in the room.

Hulk discloses several users can be observed using a hand held mobile device (self-photography, the photographs illustrate the users’ perspective on their world, they can be used as a tool to facilitate other approaches such as interviews and participatory workshops  [pg. 43 right col lower side], digital cameras [pg. 44 left col top portion], experience sampling method, images or short videos were captured automatically when 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the application to modify the teachings of Bezos in view of Krev and Hulk to determine whether at least a first user and a second user are represented in the image data and determine, using facial recognition and based on the first user and the second user being represented in the image data, whether at least one of the first user or second user is recognized as a way to provide newly enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient  (Bezos - a need to adapt the ways in which users interface with these computing devices [0002], many users prefer to use portable devices … operation becomes difficult using a touch screen or multiple button input approach [0003], overcome one or more of the aforementioned and other deficiencies experienced in conventional approaches to controlling a system, device, interface, or other such object or element in an electronic environment [0023]) and 
	it would have been also an obvious matter of choice to include more users be shown in the image, since such a modification would have involved a mere change in the number of objects/subjects. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

As per claim 3, Bezos, Krev and Hulk disclose claim 2 set forth above.

	and analyzing the motion information and an orientation difference” (motion is similar to looking into a box, by rotating the box to different angles, algorithm analyzing the image information, zooming, access various items at that level by tilting or altering the position/orientation of the device to move a cursor or view [0028]).

As per claim 6, Bezos, Krev and Hulk disclose claim 2 set forth above.
Bezos further discloses “activating a display on the handheld electronic device” (activate a control mode, movement recognition mode, that can be detected by camera or other imaging element of the device [0024], a graphical icon is used, the icon is displayed to the user when the facial recognition control mode is activated [0076]).

As per claim 9: Bezos, Krev and Hulk disclose claim 2 set forth above.
Bezos further discloses “activating at least one element of the handheld electronic device based at least in part on the action and the first direction” (activate a control mode, movement recognition mode, that can be detected by camera or other imaging element of the device [0024], determining input through relative motion, a facial 

As per claim 10: Bezos, Krev and Hulk disclose claim 9 set forth above.
Bezos further discloses “activating the at least one element includes at least one of capturing sensor data, activating touch input, activating an audio command mode, adjusting a speaker volume, activating a dynamic privacy screen, activating an illumination element, or displaying information on a display” (activate a control mode, movement recognition mode, that can be detected by camera or other imaging element of the device [0024], an imaging element of the device begins to obtain image information [0067]).

As per claim 11, Bezos, Krev and Hulk disclose claim 2 set forth above.
Bezos further discloses “wherein the first direction includes at least one of a position of the user as defined in coordinate space or relative position of the user with respect to the handheld electronic device” (position of the user’s eyes … in the viewable area, orientation determining element 110 is at least one single- or multi-axis accelerometer is used, three-dimensional position of device, detecting orientation and/or movement, input from the accelerometer, input from camera [0037]) 

As per claim 12, Bezos, Krev and Hulk disclose claim 2 set forth above.
Bezos further discloses “wherein the image data includes thermal data, infrared data, motion data, gesture data, facial recognition data, or eye tracking data” (facial 

	Claims 14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forutanpour (US 20110081923 A1), hereinafter ‘Forutanpour’   in view of Bezos, Krev and Hulk.
As per claim 14, Forutanpour discloses the claim as follows.
A handheld electronic device, comprising: ([Fig. 3], showing a handheld electronic device)
at least one processor; (processor [0007])
at least one camera; (Personal electronic devices (e.g. cell phones, PDAs, laptops [0003], a camera on a second mobile device [0057])
and a memory device including instructions operable to be executed by the at least one processor to perform a set of actions, enabling the computing device to: (memory coupled to the processor, the processor is configured with processor-executable instructions to perform operations of the various aspect methods [0007])
receive motion information corresponding to motion of an electronic device (method, detecting accelerations of the computing device, determining whether the computing device is being moved along an elliptical path [0005], detecting acceleration of mobile device [Claim 1], moved along an elliptical path [claim 7])
that includes a starting point and an ending point; (mimic throwing the computing device as shown by the line and arrow 1902 towards a targeted side note: The arrow path has a starting point and an ending point. Geometrically, the path is defined as a line between two points)
	store the motion information; (store the acceleration data at block 4104 [0072], Par 0096: Application data files are typically stored in the memory 195)
	determine, based at least on the action and the motion information, a first direction to a user location” in (determine a direction to each of the discovered nearby computing devices [0004], transmitting a file … if the computing device is being moved in a clockwise direction, equivalent to the motion information, transmitting a request for files, equivalent to an action, … in a counterclockwise direction [0005],: transmit the file to other computing devices, side note: knows a direction of users, both the sender and the receiver, with respect to the electronic device, using … physical action [0041])

However, Forutanpour does not explicitly disclose “determine, based at least on first device orientation, and first device position, motion information corresponding to an action associated with positioning the handheld electronic device for viewing by a user” and is silent regarding the rest of the limitations.

Bezos discloses “determine, based at least on first device orientation, and first device position, motion information corresponding to an action associated with positioning the handheld electronic device for viewing by a user”, (detection of relative motion or orientation between a user and a computing device can be used … for locating 
	“determine, based at least on the action and the motion information, a first direction to a user location with respect to the handheld electronic device”, ((movement information 1254, perform action 1268, determine … image position information 1256, i.e. equivalent to the direction to the user with respect to the device [Fig. 12(b)]; the image processing algorithm determines a change in the at least one relative location or orientation of a user with respect to the device [0026 line 11-13])
	“generate image data based on the first direction; determine whether at least a first user is represented in the image data”, ([Fig. 1], showing image data of a first user based on the first direction) and
	“determine, using facial recognition, whether at least one of the first user or second user is recognized” (facial recognition mode, verifying identity of a user [0024, 0067, 0076-0078, 0080])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the application to modify the teachings of Forutanpour in view of Bezos to determine, based at least on first device orientation, and first device position, motion information corresponding to an action 

Although Bezos discloses “generate image data based on the first direction; determine whether at least a first user is represented in the image data” ([Fig. 1], showing image data of a first user based on the first direction) and “determine, using facial recognition, that at least one of the first user or second user is recognized” (facial recognition mode, verifying identity of a user [0024, 0067, 0076-0078, 0080]), Bezos does not explicitly disclose “determine that at least a first user and a second user are represented in the image data” and “determine, using facial recognition and based on the first user and the second user being represented in the image data, whether at least one of the first user or second user is recognized”.

Krev discloses video conferencing using video-camera integrated mobile phone that can perform face recognize of a user (video camera integrated in the mobile phone [pg. 2 right bottom section],  face recognition can be used in … videoconferencing solutions and on mobile phones [pg. 5 left col line 3-5], Most of the mobile phones are equipped with a camera, and face recognition is already implemented on some smartphones [pg. 5 left col middle section], The use cases for face recognition on mobile phones, advantage of face recognition, IPTV, knows who and how many people are watching, The system that can recognize and count the number of people in the room may 

Hulk discloses several users can be observed using a hand held mobile device (self-photography, the photographs illustrate the users’ perspective on their world, they can be used as a tool to facilitate other approaches such as interviews and participatory workshops  [pg. 43 right col lower side], digital cameras [pg. 44 left col top portion], experience sampling method, images or short videos were captured automatically when something was happening in the studied room [pg. 44 left col middle section], PDAs, mobile phones, digital cameras, advantages are the possibilities to remotely and simultaneously observe several users [pg. 44 right col lower part]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the application to modify the teachings of Bezos in view of Krev and Hulk to determine whether at least a first user and a second user are represented in the image data and determine, using facial recognition and based on the first user and the second user being represented in the image data, whether at least one of the first user or second user is recognized as a way to provide newly enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient and 
	it would have been also an obvious matter of choice to include more users be shown in the image, since such a modification would have involved a mere change in 

As per claim 19: Forutanpour discloses the claim as follows.
A non-transitory computer-readable storage medium storing processor-executable instructions for controlling a computing device, comprising: (exemplary storage medium is coupled to a processor such that the processor can read information from, and write information to, the storage medium [0099], processor-executable instructions [0007], a computer program product including a computer-readable medium storing computer-executable instructions including at least one instruction for accomplishing the processes of involved in the various aspect methods [0009])
	program code (computer program product [Claim 49], a set of codes [Par 0099])
receiving motion information corresponding to motion of an electronic device (method, detecting accelerations of the computing device, determining whether the computing device is being moved along an elliptical path [0005], detecting acceleration of mobile device [Claim 1], moved along an elliptical path [claim 7])
that includes a starting point and an ending point; (mimic throwing the computing device as shown by the line and arrow 1902 towards a targeted computing device 10b [0064], 1902 [Fig. 4], side note: The arrow path has a starting point and an ending point. Geometrically, the path is defined as a line between two points)
	storing the motion information; (store the acceleration data at block 4104 [0072], Par 0096: Application data files are typically stored in the memory 195)
	determining, based at least on the action and the motion information, a first direction to a user location” in (determine a direction to each of the discovered nearby computing devices [0004], transmitting a file … if the computing device is being moved in a clockwise direction, equivalent to the motion information, transmitting a request for files, equivalent to an action, … in a counterclockwise direction [0005],: transmit the file to other computing devices, side note: knows a direction of users, both the sender and the receiver, with respect to the electronic device, using … physical action [0041])

However, Forutanpour does not explicitly disclose “determining, based at least on first device orientation, and first device position, motion information corresponding to an action associated with positioning the handheld electronic device for viewing by a user” and is silent regarding the rest of the limitations.

Bezos discloses “determining, based at least on first device orientation, and first device position, motion information corresponding to an action associated with positioning the handheld electronic device for viewing by a user”, (detection of relative motion or orientation between a user and a computing device can be used … for locating positons, shapes, separations, and/or other aspects of a user’s … features … can be 
	“determining, based at least on the action and the motion information, a first direction to a user location with respect to the handheld electronic device”, ((movement information 1254, perform action 1268, determine … image position information 1256, i.e. equivalent to the direction to the user with respect to the device [Fig. 12(b)]; the image processing algorithm determines a change in the at least one relative location or orientation of a user with respect to the device [0026 line 11-13])
	“generating image data based on the first direction; determine that at least a first user is represented in the image data”, ([Fig. 1], showing image data of a first user based on the first direction) and
	“determining, using facial recognition, that at least one of the first user or second user is recognized” (facial recognition mode, verifying identity of a user [0024, 0067, 0076-0078, 0080])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the application to modify the teachings of Forutanpour in view of Bezos to use a program code for determining, based at least on first device orientation, and first device position, motion information corresponding to an action associated with positioning the handheld electronic device 

Although Bezos discloses “generating image data based on the first direction, determining that at least a first user is represented in the image data” ([Fig. 1], showing image data of a first user based on the first direction) and “determining, using facial recognition, that at least one of the first user or second user is recognized” (facial recognition mode, verifying identity of a user [0024, 0067, 0076-0078, 0080]), Bezos does not explicitly disclose “determining that at least a first user and a second user are represented in the image data” and “determining, using facial recognition and based on the first user and the second user being represented in the image data, whether at least one of the first user or second user is recognized”.

Krev discloses video conferencing using video-camera integrated mobile phone that can perform face recognize of a user (video camera integrated in the mobile phone [pg. 2 right bottom section],  face recognition can be used in … videoconferencing solutions and on mobile phones [pg. 5 left col line 3-5], Most of the mobile phones are equipped with a camera, and face recognition is already implemented on some smartphones [pg. 5 left col middle section], The use cases for face recognition on mobile phones, advantage of face recognition, IPTV, knows who and how many people are watching, The system that can recognize and count the number of people in the room may dynamically do that when someone enters the room [pg. 5 left col lower section]) and 	mentions other telecom machine, i.e. IPTV, can recognize multiple people in the room with facial recognition.

Hulk discloses several users can be observed using a hand held mobile device (self-photography, the photographs illustrate the users’ perspective on their world, they can be used as a tool to facilitate other approaches such as interviews and participatory workshops  [pg. 43 right col lower side], digital cameras [pg. 44 left col top portion], experience sampling method, images or short videos were captured automatically when something was happening in the studied room [pg. 44 left col middle section], PDAs, mobile phones, digital cameras, advantages are the possibilities to remotely and simultaneously observe several users [pg. 44 right col lower part]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the application to modify the teachings of Bezos in view of Krev and Hulk to determine whether at least a first user and a second user are represented in the image data and determine, using facial recognition and based on the first user and the second user being represented in the image data, whether at least one of the first user or second user is recognized as a way to provide newly enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient and 
	it would have been also an obvious matter of choice to include more users be shown in the image, since such a modification would have involved a mere change in 

Bezos does not explicitly disclose “determining that at least a first user and a second user are represented in the image data”.

	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bezos, Krev and Hulk in view of Harrat (US20100313050A1), hereinafter ‘Harrat’.
As per claim 8, Hope and Bezos disclose claim 2 set forth above.
Bezos further discloses “include entering information into the handheld electronic device for motion path information” (enter text into a portable device, activate a
control mode, such as a … movement recognition mode, control the computing device using movements … in relative orientation to a user [0024]).

However, the set forth combined prior art is silent regarding “wherein the motion path includes at least one of removing the handheld electronic device from an enclosure, setting down the handheld electronic device, raising the handheld electronic device to an ear of a user, or picking up the handheld electronic device from a surface”.

Harrat discloses “the motion path includes picking up the handheld electronic device from a surface“ (the action includes at least one of … picking up the electronic device from a surface. (user-initiated actions … user picking up the mobile device from a surface [Par 0021]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made to modify the teachings of the combined prior art in view of Bezos to disclose “entering information into the handheld electronic device or picking up the handheld electronic device from a surface being included in motion path” as a way to provide enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bezos, Krev and Bulk in view of Lee (US 20110164105 A1), hereinafter ‘Lee’.
As per claim 13, Bezos, Krev and Hulk disclose claim 2 set forth above.
Bezos further discloses “capturing second image data from directions around the handheld electronic device using the at least one camera of the handheld electronic device;” (Imaging elements, a camera, CCD motion detection sensor [0033, 0038], device … locate at least one feature of the user … eyes, nose or mouth of the user [0034 line 6-1 from the end] and
	“determining that the handheld electronic device has remained substantially stationary for a predetermined period of time” (necessary to analyze the orientation information … while the device was relatively stationary. If so, the related data is analyzed [0084 line 17-end], an imaging approach can be used even if the device ‘or its imaging element’ is held stationary [Par 0032 line 6-8], the option of turning or moving the device to switch songs, without having to turn the device, user can leave the device stationary and move or adjust aspects of user [0037 line 10-1 from the end], implying user/device can choose different options, further image analysis, switching songs, or zoom in/out, by determining whether the device has remained substantially stationary).

Krev in view of Bulk discloses mobile phone can be used to perform a facial recognition on a number of people using a self-photographing or self-videoing mode in claim 2 above.

However, the set forth combined prior art does not explicitly disclose “recognizing one or more faces represented in the second image data;” and “identifying one or more third associated with the one or more recognized faces;”

Lee discloses “recognizing one or more faces represented in the second image data;” (auto-select feature of the handheld phone 100 in an interview mode [0025 line 2-3], the front-facing camera 131 faces the first person 300 and the rear-facing camera 132 faces a second person 310 [line 9-11], automatically switch between the two simultaneously captured video streams [line 15-16], based on detected speech [line 3-2 from the end]) and 
“identifying one or more users associated with the one or more recognized faces; (multiplex video stream for the first person and the second person [0025])”

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made to further modify the teachings of the combined prior art with “the image processing of multiple users”, the teachings of Lee to show the capability of using 
	it would have been also an obvious matter of choice to include more users be shown in the image, since such a modification would have involved a mere change in the size of objects/subjects and a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Forutanpour, Bezos, Krev and Hulk in view of Lee.
As per claim 18, Forutanpour, Bezos, Krev and Hulk disclose claims 2 and 14 set forth above.
Bezos further discloses “capturing second image data from directions around the handheld electronic device using the at least one camera of the handheld electronic device;” (Imaging elements, a camera, CCD motion detection sensor [0033, 0038], device … locate at least one feature of the user … eyes, nose or mouth of the user [0034 line 6-1 from the end] and
	“determining that the handheld electronic device has remained substantially stationary for a predetermined period of time” (necessary to analyze the orientation information … while the device was relatively stationary. If so, the related data is analyzed [0084 line 17-end], an imaging approach can be used even if the device ‘or its imaging element’ is held stationary [Par 0032 line 6-8], the option of turning or moving implying user/device can choose different options, further image analysis, switching songs, or zoom in/out, by determining whether the device has remained substantially stationary).
Krev in view of Bulk discloses mobile phone can be used to perform a facial recognition on a number of people using a self-photographing or self-videoing mode in claim 14 above.

However, the set forth combined prior art does not explicitly teach “recognizing one or more faces represented in the second image data;” and “identifying a third user associated with the one or more recognized faces;”

Lee discloses “recognizing one or more faces represented in the second image data;” (auto-select feature of the handheld phone 100 in an interview mode [0025 line 2-3], the front-facing camera 131 faces the first person 300 and the rear-facing camera 132 faces a second person 310 [line 9-11], automatically switch between the two simultaneously captured video streams [line 15-16], based on detected speech [line 3-2 from the end]) and 
“identifying a third user associated with the one or more recognized faces; (multiplex video stream for the first person and the second person [0025])”

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made to further modify the teachings of the combined prior art with “the 
	it would have been also an obvious matter of choice to include more users be shown in the image, since such a modification would have involved a mere change in the size of objects/subjects and a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, which depends on claim 6 of U.S. Patent No. 8,843,346, hereinafter “Hodge ‘346” in view of Krev and Hulk.
As per claim 2, the limitations are taught by claims 6-7 of Hodge ‘316. Claims 6-7 of Hodge ‘346 differ in that it is silent regarding “determining whether at least a first user 

The difference is disclosed by Krev and Hulk as described in claim 2 under 35 USC 103 above.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the application to modify the teachings of Hodge ‘346 in view of Bezos, Krev and Hulk to facial recognize at least a first user and a second user represented in the image data by processing motion information as a way to provide newly enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient  and
	it would have been also an obvious matter of choice to include more users be shown in the image and recognized, since such a modification would have involved a mere change in the size of objects/subjects and a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22, which depends on claim 21, of U.S. Patent No. 8,843,346, hereinafter “Hodge ‘346” in view of Bezos, Krev and Hulk.
As per claim 14, the limitations are taught by claims 21-22 of Hodge ‘316. Claims 21-22 of Hodge ‘316 differ in that it is silent regarding “determine whether at least a first user and a second user are represented in the image data; and determine, using facial recognition and based on the first user and the second user being represented in the image data, whether at least one of the first user or second user is recognized”

The difference is disclosed by Krev and Hulk as described in claim 2 under 35 USC 103 above.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the application to modify the teachings of Hodge ‘346 in view of Krev and Hulk to facial recognize at least a first user and a second user represented in the image data by processing motion information as a way to provide newly enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient  and
	it would have been also an obvious matter of choice to include more users be shown in the image and recognized, since such a modification would have involved a mere change in the size of objects/subjects and a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 8,843,346, hereinafter “Hodge ‘316” in view of Bezos, Krev and Hulk.
As per claim 14, the limitations are taught by claim 26 of Hodge ‘316. Claims 26 of Hodge ‘346 differ in that it is silent regarding “determining, based at least on first device orientation, and first device position, motion information”, “positioning the handheld electronic device for viewing by a user”, “generating image data based on the first direction” and “determining whether at least a first user and a second user are represented in the image data; and determining, using facial recognition and based on the first user and the second user being represented in the image data, whether at least one of the first user or second user is recognized”.

The difference is disclosed by Bezos in view of  Krev and Hulk as described in claim 19 under 35 USC 103 above.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the application to modify the teachings of Hodge ‘346 in view of Bezos, Krev and Hulk to facial recognize at least a first user and a second user represented in the image data by processing motion 
	it would have been also an obvious matter of choice to include more users be shown in the image and recognized, since such a modification would have involved a mere change in the size of objects/subjects and a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Kramer (K. M. Kramer and et al, “Smartphone Based Face Recognition Tool for the Blind”, 32nd Annual International Conference of the IEEE EMBS Buenos Aires, Argentina, August 31 - September 4, 2010) discloses identifying a group of people in a meeting using smart phone.
	Boring (A. Boring and et al, “Scroll, Tilt or Move It: Using Mobile Phones to Continuously Control Pointers on Large Public Displays”, OZCHI ’09. Nov 23-27, 2009, Melbourne, Australia) discloses a use of mobile phone to control pointers in displays.
	Bauerty (CN 103024338 B) discloses the facial recognition on a plurality of users during video conferencing using hand-hold mobile phone device (people … from their hand-hold mobile intelligent phone device, mobile device capable of providing mobile video conference experience, movement intelligent mobile phone display a face image of two participants in the video conference [0004, Fig. 1], video conference can be .

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to 6 whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/
Examiner, Art Unit 2865